DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 08/04/21 have been fully considered but they are not persuasive. 

In response, it is noted that Gadepalli discloses that the stream splitter will process the intermediate video stream to “split” into a plurality of chunks by identifying and marking different portions of the video as corresponding to different chunks.  The same intermediate video stream is then accessed by the transcoders to locate and read their assigned chunk from the intermediate video stream (paragraph 29, 45, 51, 58-59).
Gadepalli does not disclose that the intermediate video stream is split into “separate video files” as applicant suggests.  The stream splitter and the transcoders each access the same intermediate video stream.  The stream splitter reads the video stream to split the stream into different chunks and the transcoders are then provided information on how to read their particular assigned chunk from the intermediate video stream (paragraph 45, 51, 58-59).
The transcoding workers are only given identification and offset information to identify their particular video chunk from within the intermediate video stream so as to then read the intermediate video stream and retrieve the correct chunk (paragraph 45, 51, 58-59).
Therefore, applicant’s arguments are not convincing.

Applicant further argues that “a parallel worker 402 receives a request for transcoding the chunks of data (para. 0051), and the video transcoder 422 of the worker 
In response, it is noted that the “video file of the requested video chunk” as recited in paragraph 52 is generated by the parallel transcoder worker itself after reading the particular assigned chunk from the intermediate video stream.
As seen in Fig. 4, the stream parser, 410, and the video transcoder, 422, are both part of the parallel transcoder.  The stream parser, 410, will first use the chunk identification and byte offset associated with the video chunk to read the video data from the intermediate video stream 152 (see paragraph 51, 53).
After the particular chunk has been retrieved from the intermediate video stream by the transcoder, the stream parser of the video transcoder will then process the chunk to create a video file of the chunk (paragraph 51, 53).
It is again noted that the transcoding workers are only given identification and offset information to identify their particular video chunk from within the intermediate video stream so as to then read the intermediate video stream and retrieve the correct chunk (paragraph 45, 51, 53, 58-59). Therefore, applicant’s arguments are not convincing.

	Finally, as indicated within the rejections below, it is unclear as to how the newly added language of “physical” splitting is meant to be interpreted regarding a purely digital content item which does not include any sort of physical structure or form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-12, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While claims 1, 11, 12, recite “logically splitting image content into segments of a desired interval designated by a read offset of each segment, without physically splitting the image content”, it is noted that the image content solely consists of digital data.  As digital image data does not include any sort of physical structure, it is unclear exactly what is meant by the language of “without physically splitting the image content”, as it would not appear possible for digital data to be physically split.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 11-12, 15, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gadepalli et al. (Gadepalli) (US 2016/0219286 A1) (of record).

logically splitting image content into segments of a desired interval (stream splitter splitting the stream into video chunks; paragraph 29, 41-44) designated by a read offset of each segment (designated byte offset of each video chunk; paragraph 45, 51, 53, 58), without physically splitting the image content (paragraph 29, 45, 51, 53, 58);
allocating the split segments to a plurality of workers (Fig. 7-8, paragraph 28-29, 42-43, 45), performing parallel transcoding of the allocated split segments (see Fig. 4-5, 7-8, paragraph 29, 45-46, 51-56, 61, 63, 67) including sending read offset information of the allocated split segments (sending transcoding request including the segment byte offset to the parallel transcoder workers; paragraph 29, 45), without the image content of the allocated split segments, to corresponding workers (where each worker is first assigned a particular chunk/segment and then must separately locate the corresponding segment to perform transcoding; paragraph 29, 45, 51, 59), and receiving segment files of the allocated split segments encoded in parallel by the corresponding workers based on the read offset information of the allocated split segments (see Fig. 4-5, 7-8, paragraph 29, 45-49, 51-56, 60-61, 63, 67); and
concatenating the transcoded segments and merging the concatenated segments into a single encoded file (paragraph 30, 46-49, 60-61),
wherein each of the corresponding workers performs the transcoding by reading a split segment allocated to the each of the workers using the read offset information sent, without the image content of the allocated split segments, to said each of the workers (where each worker is first assigned a particular chunk/segment and then must 

As to claim 11 Gadepalli discloses a non-transitory computer-readable record medium storing a program for implementing a distributed transcoding method (Fig. 1A-B, paragraph 9, 72-74), the program when executed by a computer causing the computer to perform the steps comprising:
logically splitting image content into segments of a desired interval (stream splitter splitting the stream into video chunks; paragraph 29, 41-44) designated by a read offset of each segment (designated byte offset of each video chunk; paragraph 45, 51, 53, 58), without physically splitting the image content (paragraph 29, 45, 51, 53, 58);
allocating the split segments to a plurality of workers (Fig. 7-8, paragraph 28-29, 42-43, 45), performing parallel transcoding of the allocated split segments (see Fig. 4-5, 7-8, paragraph 29, 45-46, 51-56, 61, 63, 67) including sending read offset information of the allocated split segments (sending transcoding request including the segment byte offset to the parallel transcoder workers; paragraph 29, 45), without the image content of the allocated split segments, to corresponding workers (where each worker is first assigned a particular chunk/segment and then must separately locate the corresponding segment to perform transcoding; paragraph 29, 45, 51, 59), and receiving segment files of the allocated split segments encoded in parallel by the corresponding workers based on the read offset information of the allocated split segments (see Fig. 4-5, 7-8, paragraph 29, 45-49, 51-56, 60-61, 63, 67); and

wherein each of the corresponding workers performs the transcoding by reading a split segment allocated to the each of the workers using the read offset information sent, without the image content of the allocated split segments, to said each of the workers (where each worker is first assigned a particular chunk/segment and then must separately locate and read the corresponding segment to perform transcoding; paragraph 29, 45, 51, 59).

As to claim 12 Gadepalli discloses a distributed transcoding system (Fig. 1A-B, paragraph 9, 72-74) comprising:
at least one processor configured to execute computer-readable instructions stored in a memory (Fig. 1A-B, paragraph 9, 72-74), wherein the at least one processor is configured to perform the processes including, 
logically splitting image content into segments of a desired interval (stream splitter splitting the stream into video chunks; paragraph 29, 41-44) designated by a read offset of each segment (designated byte offset of each video chunk; paragraph 45, 51, 53, 58), without physically splitting the image content (paragraph 29, 45, 51, 53, 58);
allocating the split segments to a plurality of workers (Fig. 7-8, paragraph 28-29, 42-43, 45), performing parallel transcoding of the allocated split segments (see Fig. 4-5, 7-8, paragraph 29, 45-46, 51-56, 61, 63, 67) including sending read offset information of the allocated split segments (sending transcoding request including the segment byte offset to the parallel transcoder workers; paragraph 29, 45), without the image content 
concatenating the transcoded segments and merging the concatenated segments into a single encoded file (paragraph 30, 46-49, 60-61),
wherein each of the corresponding workers performs the transcoding by reading a split segment allocated to the each of the workers using the read offset information sent, without the image content of the allocated split segments, to said each of the workers (where each worker is first assigned a particular chunk/segment and then must separately locate and read the corresponding segment to perform transcoding; paragraph 29, 45, 51, 59).

As to claim 4, Gadepalli discloses wherein the image content is split into segments of a group of pictures (GOP) unit or into segments of a minimum unit determined through an experimentation (split into segments of GOP or determined time periods based upon video complexity; paragraph 42-43).

As to claim 15, Gadepalli discloses wherein the process of splitting splits the image content into segments of a group of pictures (GOP) unit or into segments of a minimum unit determined through a pre-experiment experimentation (split into 

As to claims 7, 18, Gadepalli discloses wherein the merging of the concatenated segments comprises: storing the received segment files in a storage (paragraph 55); and sequentially concatenating segment files stored in the storage and generating a result packet for the image content (paragraph 46-49, 58-61, 66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8-10, 16, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gadepalli in view of Coward et al. (Coward) (US 2017/0078376 A1) (of record).
As to claims 5 and 16, while Gadepalli discloses splitting the segments and performing parallel transcoding, he fails to specifically disclose allocating the split segments based on a priority using at least one of a number of simultaneously available encodings and an idle time of the workers.
In an analogous art, Coward discloses a system for performing parallel transcoding (Fig. 2, paragraph 69-70) which will allocate video segments based on a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gadepalli’s system to include allocating the split segments based on a priority using at least one of a number of simultaneously available encodings and an idle time of the workers, as taught in combination with Coward, for the typical benefit of ensuring encoding is completed at the desired time and rate.

As to claims 6 and 17, while Gadepalli discloses performing parallel transcoding, he fails to specifically disclose allocating central processing unit (CPU) resources to each of the workers to which a segment is allocated, based on an image complexity of the segment.
In an analogous art, Coward discloses a system for performing parallel transcoding (Fig. 2, paragraph 69-70) which will allocate central processing unit (CPU) resources to each worker to which a segment is allocated, based on an image complexity of the segment (paragraph 99-106, 191, 239-249) so as to best match the available encoding resources to the complexity of a particular frame and segment (paragraph 101-106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gadepalli’s system to include allocating central processing unit (CPU) resources to each of the workers to which a segment is 

As to claims 8 and 19, while Gadepalli discloses assigning workers to split segments of image content to perform parallel transcoding, he fails to specifically disclose adjusting a number of workers allocated to the split segments during the encoding of the split segments.
In an analogous art, Coward discloses a system for performing parallel transcoding (Fig. 2, paragraph 69-70) which will adjust a number of workers allocated to the image content during encoding of the image content (reprioritizing segments for a particular video based upon service agreements and required completion speeds and times; paragraph 259-284) so as allow the prioritization of particular videos and users as required by enabling the dynamic shifting of resources after encoding has begun (paragraph 268, 277, 283).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gadepalli’s system to include adjusting a number of workers allocated to the split segments during the encoding of the split segments, as taught in combination with Coward, for the typical benefit of allowing the prioritization of particular videos and users as required by enabling the dynamic shifting of resources after encoding has begun.



As to claim 10, Gadepalli and Coward disclose wherein the adjusting of the number of workers comprises increasing an encoding speed for the split segments by adding at least one worker to a worker pool allocated to the split segments (increasing the segments and workers in the pipeline for the particular video; see Coward at paragraph 276-277).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/James R Sheleheda/           Primary Examiner, Art Unit 2424